Citation Nr: 1223752	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  09-16 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from October 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board finds that additional development is warranted with respect to the Veteran's claims.

The Veteran asserts that he experienced nearly total hearing loss and ringing in his ears for several hours following exercises where his ship's guns were fired.  He indicated that he sought treatment from the chief medical corpsman and was told that he could not do anything to treat the symptoms.  He has contended that his current hearing loss disability and tinnitus are etiologically related to his in-service noise exposure and have been continuously present since service.  

The Veteran has been afforded several VA examinations in connection with this appeal.  Once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Daves v. Nicholson, 21 Vet. App. 46 (2007); cf. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  When evaluating the medical opinion evidence, the Board should consider whether: (1) the testimony is based upon sufficient facts or data; (2) the testimony is the product of reliable principles and methods; and (3) the expert witness has applied the principles and methods reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Before the Board may rely on an examiner's conclusion that an etiological opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382 (2010) (noting that while VA need not "proceed through multiple iterations of repetitive medical examinations until it obtains a conclusive opinion or formally declares that further examinations would be futile," it must be clear "that the examiner has not invoked the phrase 'without resort to mere speculation' as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled.") 

In the instant case, a VA examination was carried out in July 2008.  The examiner opined that it was not possible to determine whether the military noise exposure was related to the current sensorineural hearing loss and tinnitus without resort to mere speculation.  She reasoned that although noise exposure was reported, a subsequent 29 year history of occupational noise exposure as well as recreational noise exposure was also reported.  She noted that documentation of high frequency hearing loss was first noted in 1977 on a hearing test provided by the Veteran's employer, also noting that the Veteran reported that he began working with that employer soon after discharge from service.  She also pointed out that the Veteran provided no specifics regarding the onset of tinnitus other than to indicate that it had been present for many years.  

The same audiologist that conducted the July 2008 examination examined the Veteran again in August 2009 and opined that the Veteran's tinnitus was as likely as not related to his hearing loss.  In a subsequent addendum, the examiner concluded, that with all of the evidence considered, it remained her opinion that it was not possible to determine the relationship between the current sensorineural hearing loss and complaint of tinnitus and military noise sources without resort to mere speculation.

The Board acknowledges that in certain situations, an examiner may be unable to render a medical opinion due to limits of the most current medical knowledge. In the present case, however, it is unclear to the Board why the examiner was unable to render an opinion regarding the Veteran's bilateral hearing loss disability and tinnitus without resorting to speculation. The examiner has access to the Veteran's reported history of service and post-service noise exposure, service treatment records, and postservice treatment records as well as current audiological readings.  This information should allow the examiner to render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any hearing loss is due to or the result of the Veteran's active military service. As such, clarification is necessary prior to further consideration of this matter by the Board. 

Accordingly, this matter is REMANDED for the following action: 

1. The RO/AMC should schedule the Veteran for an audiological examination with a VA examiner other than the audiologist who conducted the July 2008 and August 2009 audiological examinations.

Before examining the Veteran, the examiner must review the Veteran's claims file and this remand directive. The examination report must explicitly state that the examiner reviewed the Veteran's claims file. The examiner should: 

a) conduct appropriate audiological examinations; 

b) render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any hearing loss disability is due to or the result of the Veteran's active military service, to include in-service noise exposure; and 

c) render an opinion as to whether it is at least as likely as not (i.e. a 50 percent probability or greater) that any hearing loss disability is due to, or aggravated by, the Veteran's service connected tinnitus. 

The opinion provider should cite to the medical and competent lay evidence of record, specifically the Veteran's service treatment records and his assertions of in-service noise exposure, and explain the rationale for all opinions given. 

2. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim. If action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


